DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (US 2016/0136756) in view of Lizotte (US 2004/0027630).
 	Regarding claim 1, Ogrua et al. discloses “an adjustment assistance device” (annotated fig.1) attached to “a galvanometer scanner” (a galvanometer having 23, 24, 21 and 22) “at a laser output side of the galvanometer scanner” (annotated fig.1) and “used to adjust a tool coordinate system of the galvanometer scanner” (intended use, i.e., not positively recited), “the adjustment assistance device” (annotated fig.1) comprising:
 	“a light-receiving member having a light-receiving surface, which is at least one flat surface” (fig.1, a light receiving member 28 having a flat surface); and
 	“a connecting member” (annotated fig.1) that connects “the light-receiving member” (28) to “the galvanometer scanner” (a galvanometer having 23, 24, 21 and 22), “the connecting member enabling the light-receiving surface to face a laser annotated fig.1 shows the connecting member enabling the light receiving surface 28 face the laser output port of the galvanometer scanner 23, 24, 21 and 22 at a distance. See annotated fig.1A for enlarged view with respect to the scanner and connecting member),
 	Ogura et al. is silent regarding the light-receiving member includes a light- receiving mark portion on the light-receiving surface, the light-receiving mark portion being a mark used to quantify a relative positional difference between a reference light- receiving position for light output from the laser output port and an actual light-receiving position at which the light output from the laser output port is received.
 	Lizotte teaches “the light-receiving member includes a light- receiving mark portion on the light-receiving surface” (32 having grids with vertical lines and horizontal lines), “the light-receiving mark portion being a mark used “to quantify a relative positional difference between a reference light-receiving position for light output from the laser output port and an actual light-receiving position at which the light output from the laser output port is received” (the grids at lens 32 so that user is capable of using the grids to identify, measure and quantify the positional difference of laser beam). Ogura et al. teaches laser processing device. Lizotter teaches laser processing device. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Ogura et al. with Lizotte, by replacing Ogura et al.’s lens 32 with LIzotte’s lens 32, to focus the light at a desired location (para.0058-0059) as taught by LIzotte. 



    PNG
    media_image1.png
    1586
    1069
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1292
    1031
    media_image2.png
    Greyscale



Allowable Subject Matter
 	Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Claims 4-6 are allowed.


 	The following is a statement of reasons for the indication of allowable subject matter:  
 	(1) The subject matter of the dependent claim 2 could either not be found or was not suggested in the prior art of record. The closest prior art is Ogrua et al. (US 20160136756) teaches the light receiving member and a connecting member having a light receiving surface. Lizotte (US 2004/0027630) teaches the light receiving member having grid or mark 32.  However, combination of Ogrua et al. and Lizotte is silent regarding the light-receiving mark portion includes a reference- point mark portion on the light-receiving surface, the reference-point mark portion showing the reference light- receiving position with a reference point. 
 	Miller (US 7136084) is another reference shows the light receiving member having mark portion (340 having alphabet and dots that can be interpreted as a mark and a reference point). However, there is no motivation to incorporate Miller’s mask 340 to Ogrua et al.’s lens portion or by replacing Ogrua et al.’s lens with Millers mask 340 or assembly 330, 340, 350 because Ogura et al.’s connecting member is configured to hold only one lens and used as a transparent protective lens for laser transmission. . 

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761